STROUD, Judge.
On or about 3 November 2014, William Howard McKeithen ("defendant") was charged by information with obtaining property by false pretenses. On or about 3 November 2014, he entered a plea of guilty to the charge. Thereafter, the trial court sentenced him to a mitigated-range term of imprisonment for 11 to 23 months. Defendant appeals.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that she has complied with the requirements of Anders v. California,386 U.S. 738, 18 L.Ed.2d 493 (1967), and State v. Kinch,314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so. Counsel directs our attention to a potential issue on appeal but acknowledges that she has detected no reversible error on the part of the trial court.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders,we have fully examined the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. See Anders,386 U.S. 738, 18 L.Ed.2d 493. We conclude the appeal is wholly frivolous. Furthermore, we have examined the record for possible prejudicial error and have found none.
AFFIRMED.
Judges DAVIS and INMAN concur.
Report per Rule 30(e).
Opinion
Appeal by defendant from judgment entered 3 November 2014 by Judge Scott Etheridge in District Court, Moore County. Heard in the Court of Appeals on 20 July 2015.